



Exhibit 10.3




FORM OF1 
KINDER MORGAN, INC.
RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (“Agreement”) is made and entered into
effective _______________, 20___ (“Date of Grant”), by and between Kinder
Morgan, Inc., a Delaware corporation (“Company”), and ___________________
(“Employee”). The defined term “Employer” shall include, where applicable, the
Company and affiliates and entities in which the Company has an ownership
interest, directly or indirectly. Capitalized terms that are used but not
defined herein have the meaning ascribed to them in the Kinder Morgan, Inc. 2015
Amended and Restated Stock Incentive Plan (the “Plan”).


WHEREAS, the Company has adopted the Plan, pursuant to which Awards of
Restricted Stock Units may be granted; and


WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the Award of Restricted Stock Units
provided for herein.


1.
Award. The Company hereby grants to the Employee on the Date of Grant an Award
consisting of, in the aggregate, __________ Restricted Stock Units (the
“Restricted Stock Units”). Each Restricted Stock Unit represents the right to
receive one share of Stock, subject to the terms and conditions set forth in
this Agreement and the Plan.



(a)
Account. The Restricted Stock Units shall be credited to a separate account
maintained for the Employee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.



(b)
Plan Incorporated. The Employee acknowledges receipt of a copy of the Plan and
agrees that this Award of Restricted Stock Units shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.



(c)
Consideration. The grant of the Restricted Stock Units is made in consideration
of the services to be rendered by the Employee to the Employer and the
Employee’s compliance with the covenants set forth herein.



2.
Vesting.



(a)
Vesting Schedule. Except as otherwise provided herein, provided that the
Employee’s employment with the Employer has not terminated prior to the
applicable vesting date, [and provided, further, that the Performance Goals set
forth in Exhibit I have been achieved and certified by the Committee,] the
Restricted Stock Units will vest in



______________________________
1 Additional or alternative provisions applicable to performance-based awards
are indicated with brackets throughout this form.



--------------------------------------------------------------------------------





Exhibit 10.3


accordance with the following schedule (with the period prior to vesting, during
which the restrictions set forth in Section 3 apply, referred to as the
“Restricted Period”):


 
Number of Restricted
Vesting Date
Stock Units Vesting
 
 
 
 
 
 
 
 



Except as otherwise provided herein, if the Employee’s employment with the
Employer terminates for any reason at any time before all of the Employee’s
Restricted Stock Units have vested, [or if the Performance Goals set forth in
Exhibit I are not achieved prior to the end of the applicable Performance
Period,] the Employee’s unvested Restricted Stock Units shall be automatically
forfeited upon such termination of employment [or the end of such Performance
Period, as applicable], and neither the Company nor any Affiliate shall have any
further obligations to the Employee under this Agreement.


(b)
Death. Notwithstanding the vesting schedule [and Performance Goals] provided in
paragraph (a), if the Employee’s employment with the Employer terminates as a
result of the Employee’s death [prior to the end of the applicable Performance
Period], 100% of the unvested Restricted Stock Units shall vest as of the date
of the Employee’s death.



(c)
Disability. Notwithstanding the vesting schedule [and Performance Goals]
provided in paragraph (a), upon the earlier of (i) the termination of the
Employee’s employment with the Employer [prior to the end of the applicable
Performance Period] by reason of disability that results in the Employer
determining that the Employee cannot perform the essential functions of his or
her job, with or without a reasonable accommodation, or (ii) the Employee
becoming disabled for purposes of receiving benefits under the Employer’s
long-term disability plan [prior to the end of the applicable Performance
Period], 100% of the unvested Restricted Stock Units shall vest.



(d)
Change in Control. Notwithstanding the vesting schedule [and Performance Goals]
provided in paragraph (a), if the Employee remains continuously employed by the
Employer from the Date of Grant through the date immediately preceding the
occurrence[, prior to the end of the applicable Performance Period,] of a Change
in Control, 100% of the unvested Restricted Stock Units shall vest as of the
date of the Change in Control.





‑ 2 ‑

--------------------------------------------------------------------------------





Exhibit 10.3


(e)
Involuntary Termination. Notwithstanding the vesting schedule provided in
paragraph (a), upon the involuntary termination of the Employee’s employment
with the Employer, other than for Cause (as defined below) and due to (i) a
reorganization or reduction in force for which the Employee would be eligible
for pay under the Kinder Morgan, Inc. Severance Plan, or (ii) a termination
where the Employer agrees to vest the unvested Restricted Stock Units as full or
partial consideration for the Employee’s satisfaction of the requirements under
Section 2(g), or (iii) a sale, transfer or discontinuation of any part of the
operations or any business unit of the Employer, 100% of the unvested Restricted
Stock Units shall vest as of the date of such termination of the Employee’s
employment, provided that the Employee satisfies the requirements of Section
2(g). For purposes of this Agreement, “Cause” is defined as the Employee’s
(i) grand jury indictment or prosecutorial information charging the Employee
with illegal or fraudulent acts; (ii) conviction of a crime which, in the
opinion of the Employer, would adversely affect the Employer’s reputation or
business; (iii) willful refusal, without proper legal or medical cause, to
perform the Employee’s duties and responsibilities; (iv) willfully engaging in
conduct that the Employee has reason to know is injurious to the Employer; or
(v) willful and material violation of any of the Employer’s written policies and
procedures.



(f)
Retirement. For purposes of this Agreement, “Retirement” is defined as a
voluntary termination of the Employee’s employment with the Employer on or after
attaining age 62, provided that the Employee has delivered to the Company
written notice of the Employee’s intent to retire at least 15 days prior to the
date of termination. Notwithstanding the vesting schedule provided in paragraph
(a), a pro-rata portion of the unvested Restricted Stock Units based on the
number of full years from the Date of Grant to the date of Retirement (the
“Retirement Vesting Portion”) may vest in connection with a termination of the
Employee’s employment with the Employer by reason of Retirement. On the date of
such Employee’s Retirement, the Employee’s unvested Restricted Stock Units other
than the Retirement Vesting Portion shall be automatically forfeited, and
neither the Company nor any Affiliate shall have any further obligations to the
Employee under this Agreement in respect of such forfeited Restricted Stock
Units. If, for the calendar quarter immediately following the calendar quarter
in which the Employee’s Retirement occurs, the Company pays a per-share cash
dividend on Stock equal to 90% or more of the per-share cash dividend paid for
the same calendar quarter during the immediately preceding calendar year, the
Retirement Vesting Portion will vest, provided that the Employee satisfies the
requirements of Section 2(g). If the dividend performance goal is not satisfied
for the calendar quarter immediately following the calendar quarter in which the
Employee’s Retirement occurs, the Employee’s Retirement Vesting Portion shall be
automatically forfeited, and neither the Company nor any Affiliate shall have
any further obligations to the Employee under this Agreement. As an example
solely for purposes of clarity, if the terms of the grant provide that 100% of
the Restricted Stock Units will vest on the third anniversary of the Date of
Grant, and the Employee’s date of Retirement is more than one full year, but
less than two full years, after the Date of Grant, then 33-1/3% of the
Employee’s Restricted Stock Units constitute the Employee’s



‑ 3 ‑

--------------------------------------------------------------------------------





Exhibit 10.3


Retirement Vesting Portion and will vest if the dividend performance goal set
forth above is satisfied for the calendar quarter immediately following the
calendar quarter in which the Employee’s Retirement occurs..


(g)
Release. Unless waived in writing by the Company, the requirements of this
Section 2(g) shall be satisfied only if, prior to the sixtieth (60th) day
following the date of termination of the Employee’s employment under Section
2(e) or 2(f), (i) the Employee executes a release (“Release”) by the Employee of
all claims, known or unknown, arising on or before the date of the Release
against the Company and its officers, directors and employees in the form and
manner prescribed by the Company and provided to the Employee (which Release may
include cooperation, nondisclosure and confidentiality covenants), and (ii) any
applicable period during which the Employee can revoke his or her execution of
the Release expires without the Employee revoking such execution.
Notwithstanding anything herein to the contrary, the requirements of this
Section 2(g) (if not waived in writing by the Company) shall be satisfied only
if the Employee executes the Release within any time period required under the
terms of the Release.



3.
Restrictions. Subject to any exceptions set forth in this Agreement or the Plan,
during the Restricted Period and until such time as the Restricted Stock Units
are settled in accordance with Section 5, the Restricted Stock Units or the
rights relating thereto may not be sold, assigned, alienated, attached,
exchanged, pledged, hypothecated or otherwise transferred or encumbered by the
Employee, and any attempt to sell, assign, alienate, attach, exchange, pledge,
hypothecate or otherwise transfer or encumber, whether made or created by
voluntary act of the Employee or any agent of the Employee or by operation of
law, shall be wholly ineffective and shall not be recognized by, or be binding
upon, and shall not in any manner affect the rights of, the Company or any
agent, and if any such attempt is made, the Restricted Stock Units will be
forfeited by the Employee and all of the Employee’s rights to such units shall
immediately terminate without any payment or consideration by the Company.



4.
Rights as Stockholder; Dividend Equivalents.



(a)
The Employee shall not have any rights of a stockholder with respect to the
shares of Stock underlying the Restricted Stock Units unless and until the
Restricted Stock Units vest and are settled by the issuance of such shares of
Stock. Upon and following the settlement of any Restricted Stock Units, such
Restricted Stock Units shall expire and the Employee shall be the record owner
of the shares of Stock underlying such Restricted Stock Units unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a stockholder of the Company (including voting
rights).



(b)
If, prior to the settlement date, the Company declares a cash or stock dividend
on the shares of Stock, then, as soon as administratively practicable after the
payment date of the dividend (and in no case later than the end of the calendar
year in which the dividend is paid to the holders of Stock or, if later, the
15th day of the third month



‑ 4 ‑

--------------------------------------------------------------------------------





Exhibit 10.3


following the date the dividend is paid to holders of Stock), the Company shall
pay the Employee, in cash, Dividend Equivalents in an amount equal to the
dividends that would have been paid to the Employee if one share of Stock had
been issued on the Date of Grant for each Restricted Stock Unit held by the
Employee.


5.
Settlement of Restricted Stock Units.



(a)
Once vested, each Restricted Stock Unit becomes a “Vested Unit.” Subject to
Section 6 hereof, settlement of this Award or any portion thereof shall occur by
the Company issuing and delivering to the Employee the number of shares of Stock
equal to the number of Vested Units. Except in the event of the Employee’s
Retirement, settlement shall occur promptly following the vesting date and the
satisfaction of any requirement under Section 2 for a Release, and in any event
no later than March 15 of the calendar year immediately following the calendar
year in which such vesting occurs. In the event of the Employee’s Retirement,
settlement shall occur during the second month of the second calendar quarter
following the date of the Employee’s Retirement, or as soon as reasonably
practicable thereafter. If the Employee is deemed a “specified employee” within
the meaning of Section 409A of the Code, as determined by the Committee, at a
time when the Employee becomes eligible for settlement of the Restricted Stock
Units upon his “separation from service” within the meaning of Section 409A of
the Code, then to the extent necessary to prevent any accelerated or additional
tax under Section 409A of the Code, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Employee’s separation
from service or (b) the Employee’s death. Notwithstanding any other provisions
of this Agreement, the issuance or delivery of any Stock may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements of any law or regulation
applicable to the issuance or delivery of such Stock. The Company shall not be
obligated to issue or deliver any Stock if the issuance or delivery thereof
shall constitute a violation of any provision of any law or of any regulation of
any governmental authority or any national securities exchange.



(b)
If the employment of the Employee with the Employer terminates prior to the
vesting date, and there exists a dispute between the Employee and the Employer
or the Committee as to the satisfaction of the conditions to the vesting of some
or all of the Restricted Stock Units or the terms and conditions of the grant,
the Restricted Stock Units shall remain unvested until the resolution of such
dispute, except that any Dividend Equivalents relating to dividends that may be
payable to the holders of record of Stock as of a date during the period from
termination of the Employee’s employment to the resolution of such dispute
shall:



(1)
to the extent to which such Dividend Equivalents would have been payable to the
Employee under the terms hereof, be held by the Company as part of its general
funds, and shall be paid to or for the account of the Employee only upon, and in
the event of, a resolution of such dispute in a manner favorable



‑ 5 ‑

--------------------------------------------------------------------------------





Exhibit 10.3


to the Employee, and then only with respect to such of the Restricted Stock
Units as to which such resolution shall be so favorable, and


(2)
be retained by the Company in the event of a resolution of such dispute in a
manner unfavorable to the Employee only with respect to such of the Restricted
Stock Units as to which such resolution shall be so unfavorable.



6.
Withholding of Tax. To the extent that the Restricted Stock Units or vesting
thereof results in income to the Employee for federal, state, provincial or
local income tax purposes, the Company shall have the right to take all such
action as the Committee deems necessary to satisfy all obligations for the
payment of such withholding taxes, including, but not limited to, withholding
shares of Stock out of Stock otherwise issuable or deliverable to the Employee
as a result of the vesting of the Restricted Stock Units. The Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Employee. Notwithstanding any action
the Company takes with respect to any or all income tax, social insurance,
payroll tax, or other tax-related withholding (“Tax-Related Items”), the
ultimate liability for all Tax-Related Items is and remains the Employee’s
responsibility and the Company (a) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting or settlement of the Restricted Stock Units or the subsequent sale of
any shares; and (b) does not commit to structure the Restricted Stock Units to
reduce or eliminate the Employee’s liability for Tax-Related Items.



7.
Status of Shares. The Employee agrees that, notwithstanding anything to the
contrary herein, any shares of Stock issued to the Employee in settlement of the
Restricted Stock Units may not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws.



8.
Changes in Capital Structure. In the event that the outstanding shares of Stock
shall be changed in number or class or the capital structure of the Company
shall be changed by reason of stock splits, reverse stock splits, split-ups,
spin-offs, combinations, mergers, consolidations or recapitalizations, or by
reason of Stock dividends or other relevant changes in capitalization, the
number or class of securities underlying the Restricted Stock Units, and any
performance goal affected by such change, shall be adjusted to reflect such
change to the extent necessary to preserve the economic intent of this Award, as
determined by the Committee in accordance with the terms of the Plan.



9.
Employment Relationship. For purposes of this Agreement, the Employee shall be
considered to be in the employment of the Employer as long as the Employee
remains an employee of the Employer, or any successor, whether a corporation or
other Entity; provided that, for purposes of this Agreement, the Employee shall
be deemed terminated on the later of the date on which the Employee delivers or
receives notice of termination or the last date on which the Employee provides
services to the Employer as an employee (excluding where the Employee is not
providing services to the Employer because the Employee is on a leave of absence
permitted by law or has been granted a leave of absence by the Employer under



‑ 6 ‑

--------------------------------------------------------------------------------





Exhibit 10.3


the Employer’s policies respecting leaves of absence). Any question as to
whether and when there has been a termination of such employment, and the nature
or cause of such termination, shall be determined by the Committee in its sole
discretion, and its determination shall be final, conclusive and binding.
Notwithstanding the foregoing, to the extent necessary to comply with Section
409A of the Code, the Employee’s employment with the Employer shall be
terminated for purposes of this Agreement on the date the Employee incurs a
“separation from service” as defined under Section 409A of the Code. Nothing
contained herein shall be construed as conferring upon the Employee the right to
continue in the employ of the Employer, nor shall anything contained herein be
construed or interpreted to limit the “employment at will” relationship between
the Employee and the Employer. A period of notice awarded by a court or other
competent tribunal, if any, or payment in lieu of actual or reasonable notice
upon termination of employment, wrongful or otherwise, shall not be considered
as extending the period of employment for purposes of this Agreement.


10.
Non-Disclosure of Confidential Matters. Pursuant to this Agreement and through
the Employee’s continued employment with the Employer, the Employer agrees to
provide the Employee with access to certain confidential information,
intellectual property, and/or other trade secret information that belongs to the
Employer (hereinafter “Confidential Information”). The Employee expressly
acknowledges that the Employee will receive access to certain Confidential
Information belonging to the Employer pursuant to this Agreement and through the
Employee’s continued employment with the Employer. In consideration for the
Employer’s agreement to provide the Employee with access to certain Confidential
Information, the Employer’s agreements as it relates to the Restricted Stock
Units as provided herein, and other good and valuable consideration, the
Employee agrees not to make, at any time hereafter, including after the
termination of employment for any reason, any unauthorized use, publication, or
disclosure, during or subsequent to his/her employment by the Employer, of any
Confidential Information generated or acquired by him/her during the course of
his/her employment, except to the extent that the disclosure of Confidential
Information is necessary to fulfill his/her responsibilities as an employee of
the Employer. The Employee understands that Confidential Information includes
information not generally known by or available to the public about or belonging
to the Employer, or belonging to other companies to whom the Employer may have
an obligation to maintain information in confidence, and that authorization for
public disclosure may only be obtained through the Employer’s written consent.
The Employee also understands and agrees that the information protected by this
provision includes, but is not limited to, information of a technical and a
business nature such as ideas, discoveries, designs, inventions, improvements,
trade secrets, know-how, manufacturing processes, product formulae, design
specifications, writings and other works of authorship, computer programs,
financial figures, marketing plans, customer lists and data, business plans or
methods and the like, which relate in any manner to the actual or anticipated
business of the Employer, or related to its actual or anticipated areas of
research and development. The Employee further agrees not to disclose to the
Employer, nor induce any personnel of the Employer to use, any confidential
information, trade secret, or confidential material belonging to others. Should
the Employee be required to testify pursuant to subpoena under oath or as
otherwise required by law and such testimony could result in disclosure of
Confidential Information, the Employee agrees to promptly notify Employer that
his or her



‑ 7 ‑

--------------------------------------------------------------------------------





Exhibit 10.3


testimony is being sought in sufficient time so as to permit Employer to seek to
prevent or limit such testimony or otherwise seek to obtain a protective order.
No restriction on disclosure contained within this paragraph shall be construed
to restrict your ability to provide information to the Securities and Exchange
Commission (“SEC”) in connection with its enforcement activities.


11.
Resolution of Disputes. As a condition of the granting of the Restricted Stock
Units hereby, the Employee and the Employee’s heirs, personal representatives
and successors agree that any dispute or disagreement that may arise hereunder
shall be determined by the Committee in its sole discretion and judgment, and
that any such determination and any interpretation by the Committee of this
Agreement shall be final and shall be binding and conclusive, for all purposes,
upon the Company, the Employee, the Employee’s heirs, personal representatives
and successors or any Person claiming through any of them.



12.
Binding Effect. The provisions of the Plan and the terms and conditions of this
Agreement shall, in accordance with their terms, be binding upon, and inure to
the benefit of, all successors of the Employee, including, without limitation,
the Employee’s estate and the executors, administrators, or trustees thereof,
heirs and legatees, and any receiver, trustee in bankruptcy, or representative
of creditors of the Employee. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company.



13.
Agreement Subject to Plan. This Agreement is subject to the Plan. The terms and
provisions of the Plan (including any subsequent amendments thereto) are hereby
incorporated herein by reference thereto. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail. All
definitions of words and terms contained in the Plan shall be applicable to this
Agreement.



14.
Non-Solicitation. The Employee agrees that during his/her employment with the
Employer and for a period of one (1) year after the termination of the
Employee’s employment relationship with the Employer, the Employee will not
directly or indirectly solicit, induce, recruit, encourage, or persuade any
employee of the Employer to leave the Employer.



15.
Non-Disparagement. The Employee agrees not to engage in any act or make any
comments (written, electronic, or oral), that are intended, or reasonably may be
expected, to harm the business, prospects, or operations of the Employer, or to
disparage the reputation of the Employer; provided, however, that the Employee
shall not be held in breach of this provision should the Employee be required to
testify pursuant to subpoena under oath or as otherwise required by law,
provided additionally that the Employee testifies truthfully and that, prior to
providing such testimony, the Employee promptly notifies Employer that his or
her testimony is being sought in sufficient time so as to permit Employer to
seek to prevent or limit such testimony or otherwise seek to obtain a protective
order. “Disparage” for purposes of this Agreement shall mean any statements that
a reasonable person would interpret as intending to be derogatory, harmful or
create a negative impression about the business of the Employer.





‑ 8 ‑

--------------------------------------------------------------------------------





Exhibit 10.3


16.
Irreparable Harm. The Employee acknowledges that a breach of the obligations set
forth in Sections 10, 14 and 15 of this Agreement shall cause irreparable harm
to the Employer and that monetary damages would be an inadequate remedy for such
a breach. The Employee agrees that the Employer shall be entitled to equitable
relief by way of injunction or otherwise, as well as any other remedy available
at law, if the Employee breaches or threatens to breach the provisions of this
Agreement. Further, in the event that the Employer determines in good faith that
the Employee has breached any of said provisions of this Agreement, the Employer
shall, to the extent the Restricted Stock Units have not vested, be entitled, at
its election, to immediately stop making any payments hereunder and/or to
terminate the vesting of, or otherwise cancel, terminate or require to be
relinquished to the Company the Restricted Stock Units awarded to the Employee
and/or to enforce the specific performance of this Agreement by the Employee
and/or to enjoin the Employee from activities in breach of said provisions of
this Agreement without having to show that there are no other adequate remedies
available.



17.
Notices. Every notice hereunder shall be in writing and shall be given by
registered or certified mail or by any other method accepted by the Company or
the Company’s designee. All notices to the Company shall be directed to Kinder
Morgan, Inc., 1001 Louisiana Street, Suite 1000, Houston, Texas 77002,
Attention: Secretary, or to the Company’s designee. Any notice given by the
Company to the Employee directed to the Employee at the address on file with the
Company shall be effective to bind the Employee and any other Person who shall
acquire rights hereunder. The Company shall be under no obligation whatsoever to
advise the Employee of the existence, maturity or termination of any of the
Employee’s rights hereunder, and the Employee shall be deemed to have
familiarized himself or herself with all matters contained herein and in the
Plan that may affect any of the Employee’s rights or privileges hereunder.



18.
Modification and Severability. If a court of competent jurisdiction declares
that any provision of this Agreement is illegal, invalid or unenforceable, then
such provision shall be modified automatically to the extent necessary to make
such provision fully enforceable. If such court does not modify any such
provision as contemplated herein, but instead declares it to be wholly illegal,
invalid or unenforceable, then such provision shall be severed from this
Agreement, as applicable, and such declaration shall in no way affect the
legality, validity and enforceability of the other provisions of this Agreement
to which such declaration does not relate. In this event, this Agreement shall
be construed as if it did not contain the particular provision held to be
illegal, invalid or unenforceable, the rights and obligations of the parties
hereto shall be construed and enforced accordingly, and this Agreement otherwise
shall remain in full force and effect. If any provision of this Agreement is
capable of two constructions, one of which would render the provision void and
the other would render the provision valid, then the provision shall have the
construction that renders it valid.



19.
No Derogation of Obligations. Nothing in this Agreement is intended to limit or
otherwise affect the duties and obligations of the Employee to the Company or an
Employer existing at law, statutory or otherwise, or under any other written
agreement between the Employee and the Company or Employer, whether during or
after the termination of the Employee’s employment by the Company or Employer.



‑ 9 ‑

--------------------------------------------------------------------------------





Exhibit 10.3




20.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Texas and applicable federal law.



21.
Section 409A. This Agreement is intended to comply with Section 409A of the Code
or an exemption thereunder and shall be construed and interpreted in a manner
that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Employee on account of non-compliance
with Section 409A of the Code.



22.
Entire Agreement; Amendment. This Agreement and any other agreements and
instruments contemplated by this Agreement contain the entire agreement of the
parties, and, except as provided in Section 18, this Agreement may be amended
only in writing signed by both parties.



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed or
electronically accepted this Agreement, all effective as of the date of first
above written.


KINDER MORGAN, INC.




By:    __________________________________


Name:    __________________________________


Title:    __________________________________




‑ 10 ‑

--------------------------------------------------------------------------------






Exhibit 10.3


[Exhibit I
Performance Goals]





